MICROSOFT CORPORATION, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentMicrosoft Corp. v. CommissionerNo. 16878-96United States Tax Court115 T.C. 228; 2000 U.S. Tax Ct. LEXIS 63; 115 T.C. No. 17; September 15, 2000, Filed *63  Decision will be entered under Rule 155.  During 1990 and 1991, petitioner engaged its wholly owned   subsidiary, a foreign sales corporation, to act as its agent for   the international sales of standardized mass-marketed computer   software products and computer software masters. The   standardized software products were copyrighted articles sold   without a right to reproduce abroad. The software masters were   licensed to related foreign subsidiaries and unrelated foreign   equipment manufacturers with a right to reproduce abroad.     In the notices of deficiency, respondent allowed the   deductions for the foreign sales corporation commissions   attributable to the standardized software products but denied   them with respect to the export of the software masters. The   issue is whether the software masters constitute "export   property" within the meaning of sec. 927(a), I.R.C., and sec.   1.927(a)-1T(f)(3), Temporary Income Tax Regs., 52 Fed. Reg. 6463   (Mar. 3, 1987) (the temporary regulation).  *64     HELD: The temporary regulation is a reasonable and valid   interpretation of sec. 927(a)(2)(B), I.R.C.     HELD, FURTHER, computer software masters do not constitute   sec. 927(a), I.R.C., "export property".  James M. O'Brien, Michael P. Boyle, John M. Peterson, Jr.,Thomas V.M. Linguanti, Andrew J. Gottlieb, Neal J. Block, Scott H.Frewing, Robert B. Mitchell, Michael J. Bernard, and William H.Burkhart, for petitioner.David P. Fuller, John M. Altman, Ronald M. Rosen, Kimberley J.Peterson, Michelle D. Korbas, and Kevin G. Croke, for respondent.  Jacobs, Julian I.JACOBS*229 JACOBS, JUDGE: Pursuant to two notices of deficiency addressed to petitioner, respondent determined Federal income tax deficiencies and an overpayment, as follows:Tax Year Ended June 30        Deficiency      Overpayment______________________        __________      ___________    1987            $ 6,279,330        ---    1988             4,618,862        ---    1989*65              1,644,505        ---    1990               ---        $ 1,944,520    1991             8,810,992        ---The deficiencies determined for 1987-89 are attributable to respondent's adjustments to general business credit carrybacks from 1990 and 1991 to 1987-89 and to foreign tax credit carrybacks from 1990 to 1987 and 1988. These adjustments are computational, arising from income adjustments for 1990 and 1991.INTRODUCTIONPetitioner develops, produces, and markets computer software. During 1990 and 1991, petitioner engaged its wholly owned subsidiary, Microsoft FSC Corp. (MS-FSC), to act as its agent for the international sales of standardized mass-marketed *230  computer products and computer software masters.  1 These products were sold/licensed to petitioner's controlled foreign corporations (CFC's) and unrelated foreign original equipment manufacturers (foreign OEM's).*66  Pursuant to the licensing agreements with the CFC's, petitioner earned a royalty based upon a percentage of the CFC's revenues from the sale of the licensed software products. Pursuant to the licensing agreements with the foreign OEM's, petitioner earned a royalty equal to the greater of the OEM's computer systems sales or copies of the computer software products distributed.MS-FSC reported the royalties as foreign trading gross receipts (FTGR's). Petitioner paid MS-FSC a commission (based upon the amount MS-FSC reported as FTGR's) and deducted the foreign sales corporation (FSC) commission, using the applicable administrative pricing rules.It is the aforementioned royalties and FSC commissions that are at issue, namely:                 1990             1991                 ____             ____Royalties -- foreign OEM's  $ 155,784,783        $ 150,349,955FSC commissions per return             11,477,502          5,019,782Royalties -- CFC's        55,817,274         112,887,716FSC*67  commissions per return             4,948,544         10,321,015Additional Irish royalties    12,669,936         16,816,754Additional FSC commissions per petition          2,914,085          3,867,853Respondent determined that the disputed royalties were nonqualifying FTGR's. As a result, respondent disallowed FSC commission deductions of $ 16,426,046 for 1990 (i.e., $ 11,477,502 + $ 4,948,544) and $ 15,340,797 for 1991 (i.e., *231  $ 5,019,782 + $ 10,321,015), which petitioner claimed in connection with its computer software masters exported for reproduction and distribution abroad.Petitioner also claimed FSC commission deductions of $ 4,049,134 for 1990 and $ 13,625,222 for 1991 with respect to its export sales of standardized software products. Respondent has allowed these deductions.The dispositive issue to be resolved is whether the royalties attributable to the licensees' reproduction and distribution of petitioner's computer software masters outside the United States constitute FTGR's within the purview of section 924. Resolution of this issue hinges upon whether the licensed computer*68  software masters constitute "export property" within the meaning of section 927(a)(1) and the temporary regulations thereunder.Unless otherwise indicated, all section references are to the Internal Revenue Code in effect for the years in issue. All Rule references are to the Tax Court Rules of Practice and Procedure.FINDINGS OF FACTSome of the facts have been stipulated and are found accordingly. The stipulations of facts and the attached exhibits are incorporated herein by this reference.A. BACKGROUNDPetitioner, a Washington corporation, maintained its principal place of business in Redmond, Washington, at the time the petition was filed. It was the common parent of an affiliated group of corporations, which filed consolidated Forms 1120, U.S. Corporation Income Tax Return, for 1987, 1988, 1989, 1990, and 1991.During the years in issue, petitioner conducted its business through several operating groups: Systems software, applications software, systems peripherals and accessories group, OEM sales, U.S. sales and marketing, international operations, and press.Approximately three-quarters of petitioner's worldwide employees were based in Redmond, where petitioner developed*69  its products.*232  B. MS-FSCMS-FSC was organized as a Virgin Islands corporation on December 24, 1984. On January 1, 1985, petitioner and MS-FSC entered into a Commission and Expense Agreement, which remained in effect during the years in issue. At all relevant times, MS-FSC elected to be taxed as a foreign sales corporation and was so qualified. MS-FSC determined its commission income using section 925(a) administrative pricing rules.C. PETITIONER'S PRODUCTSPetitioner's first products were programming languages and tools that permitted software developers to create computer software. Thereafter, petitioner's product line was expanded to include operating systems. In 1981, petitioner released its first operating system, "Microsoft Disk Operating System" or "MS-DOS", for International Business Machine's (IBM's) first microcomputer. MS-DOS was the operating system used on a majority of IBM's personal computers and IBM-compatible personal computers. Petitioner (MS-DOS), IBM (PC-DOS or IBM-DOS), Digital Research (DR-DOS), and other companies marketed a disk operating system (DOS) under various names. DOS was a text or character-based system; it required computer users to input words*70  or characters to give the computer commands. Since 1981, operating systems software has continually evolved to permit computer users to accomplish increasingly diverse and complex tasks on computers.In addition to MS-DOS, petitioner marketed other proprietary operating systems during the years at issue, such as "Microsoft Windows", "Microsoft LAN Manager", and "XENIX". At that time, MS-DOS accounted for the largest number of Microsoft operating system units distributed; Microsoft Windows was second.In the early 1980's, petitioner also began to develop and market application software products in order to increase the appeal of the microcomputer. Petitioner's applications included word processing (e.g., "Microsoft Word"), spreadsheet computations (e.g., "Microsoft Excel"), graphics (e.g., "Microsoft PowerPoint"), and video games (e.g., "Microsoft Flight Simulator"). In 1990 and 1991, petitioner offered a wide line of application software products. *233  Petitioner created its software products at its Redmond facilities. It took 25 to several hundred persons to develop a computer software product (i.e., Microsoft Windows or Microsoft Excel).Petitioner's product development, which could*71  take up to 3 years, involved three phases: (1) Product planning, during which a functional specification and final schedule were prepared (3-12 months); (2) product development, during which the source code was completed (and was further revised in the next phase) (6-12 months); and (3) product stabilization, during which a gold master was produced and the software product was released for duplication (3-8 months).D. PRODUCTION OF MASTERS FOR EXPORTFrom an American-made gold master, petitioner's product release services group (PRS) in Redmond produced master copies of the software and related documentation for distribution to petitioner's Canyon Park facility, the foreign OEM's, and the CFC's. These masters contained object code for computer programs and related data files. Petitioner's PRS duplicated the masters on various media, depending upon the size of the particular software product and the distribution channel.Petitioner's products used magnetic tape for masters provided to the foreign OEM's. Specifically, during the years in issue, PRS provided masters to the foreign OEM's on .25-inch magnetic tapes, 5.25-inch diskettes, and 3.5-inch diskettes.The software masters remained*72  petitioner's property and were unavailable for distribution to third parties. After petitioner provided the foreign OEM or CFC with a software master, the licensee stored the information on a network computer and archived the master for security or production purposes. Upon transfer to the network, the licensee's duplication equipment accessed the digital information to initiate duplication runs.E. PETITIONER'S EXPORT TRANSACTIONSPetitioner distributed its computer software products worldwide. In connection with its sales abroad, petitioner used two types of channels: (1) The foreign OEM channel, and *234  (2) the international retail channel. The products distributed through these channels were duplicated both in the United States and abroad. Petitioner's international revenues (from both the foreign OEM and retail channels) constituted 54.9 percent of petitioner's total revenues for 1990 and 57.3 percent for 1991.F. FOREIGN OEM CHANNELPetitioner's foreign OEM channel consisted of computer manufacturers that installed petitioner's software directly into the hard drive of a computer and/or "bundled" software-encoded media along with the computer. The foreign OEM's distributed petitioner's*73  computer software as a component of their own computer systems.In 1990 and 1991, approximately 500 foreign OEM's distributed petitioner's software products. Operating systems constituted the bulk of these products.During these years, approximately 250 foreign OEM's paid royalties to petitioner pursuant to the OEM agreements. The top 10 products licensed to the foreign OEM's (ranked in terms of royalties petitioner accrued) were as follows:                1990            1991                ____            ____  Product         Units    Revenue    Units     Revenue  _______         _____    _______    _____     _______MS-DOS         7,079,682 $ 96,742,734  7,726,513 $ 116,463,986GW-Basic Interpreter   941,064   6,882,172   762,623   12,535,546Windows          760,961   5,779,208  1,686,907    4,378,615Windows 386        226,552   4,114,398    38,580    4,227,137OS/2            22,128   2,784,467   151,267  *74    2,790,240Shell/DOS         929,728   2,359,430   188,846    2,759,226MS-Works         154,732   2,054,785   364,822    2,733,731LAN Manager         2,942   1,612,589    4,299    1,828,122Networks          86,562   1,083,822   171,035    1,534,083Basic Interpreter     176,279    994,132    60,154    1,427,047These products represented approximately 75 percent of petitioner's foreign OEM licensing revenues for 1990 and approximately 84 percent for 1991.During 1990 and 1991, petitioner also licensed applications and other software products to the foreign OEM's.G. STANDARD OEM LICENSE AGREEMENTPetitioner's OEM business personnel and legal staff drafted a standard (exemplar) OEM license agreement (the standard OEM agreement) as the basis for negotiating licenses with the *235  foreign OEM's. The standard OEM agreement was the starting point from which negotiations ensued.Whether a foreign OEM and petitioner entered into a license agreement or a distribution agreement depended upon several factors, such as the foreign OEM's projected volume of computer sales, the*75  size of the market for a particular software product, and petitioner's confidence in the foreign OEM's trustworthiness and recordkeeping. Pertinent provisions of the standard OEM agreement include the following provisions:   2. LICENSE GRANT     (a) MS [Microsoft] grants to COMPANY [licensee] the   following nonexclusive, worldwide license rights:        (i) to adapt the Product as necessary to enable it to     execute on COMPANY's Customer System(s);        (ii) to reproduce and manufacture the Product in     object code form; and        (iii) to distribute directly or indirectly and license     the Product in object code form to end users, under the     terms of COMPANY's end user license agreement.     All rights not expressly granted, including without   limitation translation rights, are reserved by MS.               * * * * * * *   7. COPYRIGHT NOTICES; TRADEMARKS     (a) COMPANY will cause to appear on the container and   labels of each copy of*76  Product, the copyright and patent notices   for the Product that appear on the applicable release of the   Product as provided to COMPANY pursuant to Section 2 hereof   * * *     (b) COMPANY shall market the Product only under the Product   name(s) for such Product as specified * * * and COMPANY agrees   to use the appropriate trademark symbol * * * and clearly   indicate MS' ownership of its trademark(s) whenever the Product   name is first mentioned in any advertisement, brochure or in any   other manner in connection with the Product. COMPANY's name   and/or trademarks shall not be displayed in relation to the   Product name in a manner which suggests that COMPANY's name   and/or trademarks are part of the Product name. COMPANY agrees   to maintain the high level of quality accorded products   associated with and marketed by MS under MS' trademarks. COMPANY   shall not use or display any MS logo in its materials or   packaging without MS' prior written permission. COMPANY shall   not use or imitate the trade dress of MS products. COMPANY's   name and/or trademarks*77  shall be displayed on the packaging and   disk labels for the Product at least as prominently as the name   "Microsoft." Upon request, COMPANY shall submit the Product in   proposed finished goods form (including software and   documentation) to MS for approval prior to distribution, which   approval shall not be unreasonably withheld. COMPANY shall, upon   request, provide MS samples *236  of all COMPANY literature which uses   Product name(s). COMPANY shall provide MS with five (5) copies   of the Product in finished goods form.               * * * * * * *   13. NONDISCLOSURE AGREEMENT   COMPANY expressly undertakes to retain in confidence and to   require its distributors to retain in confidence all information   and know how transmitted to COMPANY by MS that MS has identified   as being proprietary and/or confidential or that, by the nature   of the circumstances surrounding the disclosure, ought in good   faith to be treated as proprietary and/or confidential, and will   make no use of such information and know-how except under the   terms*78  and during the existence of this Agreement. However,   COMPANY shall have no obligation to maintain the confidentiality   of information that (i) it received rightfully from another   party prior to its receipt from MS; (ii) MS has disclosed to a   third party without any obligation to maintain such information   in confidence; or (iii) is independently developed by COMPANY.   Further, COMPANY may disclose confidential information as   required by governmental or judicial order, provided COMPANY   gives MS prompt notice of such order and complies with any   protective order (or equivalent) imposed on such disclosure.   COMPANY shall treat all Product adaptation materials (including   source code) as confidential information and shall not disclose,   disseminate or distribute such materials to any third party   without MS' prior written permission. COMPANY shall treat the   terms and conditions of this Agreement as confidential; however,   COMPANY may disclose such information in confidence to its   immediate legal and financial consultants as required in the   ordinary course of COMPANY's*79  business. COMPANY'S obligation   under this Section 13 shall extend to the earlier of such time   as the information protected hereby is in the public domain   through no fault of COMPANY or ten (10) years following   termination or expiration of this Agreement.               * * * * * * *   16. CONTROLLING LAW; NO FRANCHISE     (a) This Agreement shall be construed and controlled by the   laws of the State of Washington, and COMPANY consents to   jurisdiction and venue in the state and federal courts sitting   in the State of Washington. * * *               * * * * * * *   18. GENERAL               * * * * * * *     (f) The Section headings used in this Agreement and the   attached Exhibits are intended for convenience only and shall   not be deemed to supersede or modify any provisions.The OEM agreements granted the licensee the right to modify, reproduce, and distribute the licensed software (and derivative work) on or with the foreign OEM's hardware systems specified*80  in each agreement. The royalties at issue were *237  paid as consideration pursuant to these agreements, which computed the royalty on a "per copy" or "per system" basis. The foreign OEM's paid a royalty for each copy of the copyrighted work duplicated and distributed in the market, or for each computer system manufactured and sold by the foreign OEM's.The OEM agreements required the foreign OEM's to make minimum commitment payments quarterly. To the extent earned royalties exceeded the cumulative minimum commitment payments, the foreign OEM's were required to pay petitioner for actual earned royalties. To the extent cumulative minimum commitment payments exceeded actual earned royalties, the excess was considered prepaid royalties and was recoupable against future earned royalties during the term of the license agreement.The standard OEM agreement was for a 2-year term. The foreign OEM's generally extended their relationship with petitioner by entering into subsequent agreements licensing later releases and versions of the same software.The proprietary information petitioner transferred to the foreign OEM's (pursuant to the standard OEM agreement) was maintained as a trade secret. *81  The parties have stipulated that this proprietary information included algorithms, processes, formulas, and designs.The foreign OEM's could also license petitioner's source code for specific products pursuant to a separate, royalty-bearing license arrangement (source code license). A source code license authorized the foreign OEM to use the source code solely for "internal use" in furtherance of its license to adapt, reproduce, and distribute the computer software in object code form. Pertinent provisions of the source code license are as follows:   19. LICENSE GRANT FOR SOURCE CODE     (a) MS grants to COMPANY a nonexclusive, personal,   nontransferable, nonassignable license during the term of the   Agreement to use and modify the source codes of the Products   ("Source Code") * * *     (b) The license granted hereunder shall extend to the   Source Code for any new releases to each Product as are supplied   by MS and accepted by COMPANY. * * *     (c) COMPANY hereby conveys to MS all right, title and   interest to any modifications made to the Source Code by   COMPANY. MS grants*82  to COMPANY *238  non-exclusive marketing and   distribution rights to the object code version of any   modifications made to the Source Code by COMPANY * * *     (d) Notwithstanding anything to the contrary contained   herein, COMPANY shall not reproduce, duplicate, copy or   otherwise disclose, distribute or disseminate Source Code (code   or listing) in any media except for COMPANY's own internal use   by COMPANY'S full-time employees on a need-to-know basis on   COMPANY premises. * * *The foreign OEM's paid royalties for the source code in addition to other royalty payments.In some instances, petitioner provided a foreign OEM with an OEM adaptation kit (OAK), which contained a copy of the product's object code, sample adaptation code, and related documentation. An OAK assisted foreign OEM's to adapt operating systems to personal computers. Whether a foreign OEM needed the adaptation code depended on its particular computers.H. INTERNATIONAL RETAIL CHANNELIn 1990 and 1991, petitioner exported shrink-wrapped software 2 products (made in the United States) to its CFC's for distribution to end users outside the United States. *83  In addition, petitioner licensed its CFC's the rights to duplicate and distribute shrink-wrapped software packages outside the United States pursuant to CFC (or product localization) agreements. In most instances, the CFC's localized petitioner's software and then manufactured copies of the localized software for distribution as shrink-wrapped products.The CFC's in Ireland (Microsoft Ireland), Japan (Microsoft Japan), Korea (Microsoft Korea), and Taiwan (Microsoft Taiwan) reproduced, packaged, and distributed retail products for the international retail channel, as well as white box products for the international OEM channel. (A "retail" product consisted of an individual copy*84  of the software marketed in a decorative retail box (shrink-wrapped software), containing software-loaded storage media, user manuals, and other documentation. A "white box" product consisted of software-loaded media and product documentation packaged in a plain white box, intended to deter separate retail sales by a foreign OEM.) Microsoft Ireland manufactured both retail and white *239  box products from masters petitioner supplied. Microsoft Japan, Microsoft Taiwan, and Microsoft Korea used subcontractors to duplicate and distribute both retail and white box products.The CFC agreements with Microsoft Taiwan, Microsoft Korea, and Microsoft Japan imposed a mandatory trademark branding requirement on the CFC's. The CFC agreements with Microsoft Ireland included an express trademark license.Petitioner generally sent the master diskettes to the CFC's containing object code for the licensed retail products. Similar to the OEM agreements, the CFC agreements imposed obligations on the CFC's to maintain in confidence all trade secret information petitioner provided.Pursuant to the CFC agreements, petitioner ultimately received royalties from the CFC's. MS-FSC reported the royalties on its*85  returns as FTGRs from transactions in qualifying export property. The royalties in dispute are those received from Microsoft Japan, Microsoft Korea, Microsoft Ireland, and Microsoft Taiwan in 1990 and 1991, paid pursuant to the CFC agreements. During the years in issue, Microsoft Ireland accounted for approximately 85 percent of petitioner's royalty accruals from the CFC's.Petitioner did not allocate or apportion the royalty stream from the CFC's and OEM's among intellectual property rights. Respondent determined that the royalties petitioner accrued from its export licensing transactions were not FTGR's on the basis that the royalty income did not arise from transactions in export property (i.e., the income arose from disqualified intangibles).OPINIONA. THE STATUTESIn 1971, Congress enacted the domestic international sales corporation (DISC) provisions (sections 991 through 997), see Revenue Act of 1971, Pub. L. 92-178, sec. 501, 85 Stat. 497, 535, to provide an export tax incentive to U.S. businesses and to improve the country's balance of payments, see S. Rept. 92-437, at 90 (1971), 1 C.B. 559">1972-1 C.B. 559, 609. The DISC provisions attempted to equalize tax treatment*86  between U.S. companies that sold goods in foreign markets regardless of whether the goods were made in the United States. These *240  provisions allowed domestic corporations to defer taxes on a substantial portion of profits from export sales (similar to the tax benefits available to corporations manufacturing abroad through foreign subsidiaries). See H. Rept. 92-533, at 58 (1971), 1 C.B. 498">1972-1 C.B. 498, 529; S. Rept. 92-437, supra at 90, 1972-1 C.B. at 609.In 1984, Congress supplemented the DISC provisions with the foreign sales corporation (FSC) provisions (sections 921 through 927), see Deficit Reduction Act of 1984, Pub. L. 98-369, sec. 801, 98 Stat. 494, 985, in order to comply with the General Agreement on Tariffs and Trade, see S. Prt. 98-169 (Vol. I), at 635 (Comm. Print 1984). Under the FSC provisions, a taxpayer may permanently exclude from Federal income tax a portion of its profits from qualifying export sales.  3*87  Both the DISC and the FSC provisions reallocate a portion of a U.S. company's profits attributable to its export of American- made products. The proper amount of the reallocation for 1990 and 1991 is in controversy.Only activities that generate FTGR's qualify for FSC benefits. FTGR's are the gross receipts of an FSC that are:     (1) from the sale, exchange, or other disposition of export   property,     (2) from the lease or rental of export property for use by   the lessee outside the United States,     (3) for services which are related and subsidiary to --        (A) any sale, exchange, or other disposition of export     property by such corporation, or        (B) any lease or rental of export property described     in paragraph (2) by such corporation,     (4) for engineering or architectural services for   construction projects located (or proposed for location) outside   the United States, or*241       (5) for the performance of managerial services for an   unrelated FSC or DISC in furtherance of the production*88  of   foreign trading gross receipts described in paragraph (1), (2),   or (3).Sec. 924(a).The FSC and DISC provisions define "export property" as property "manufactured, produced, grown, or extracted in the United States".  4Secs. 927(a)(1)(A), 993(c)(1)(A). However, export property does not include:   patents, inventions, models, designs, formulas, or processes,   whether or not patented, copyrights (other than films, tapes,   records, or similar reproductions, for commercial or home use),   good will, trademarks, trade brands, franchises, or other like   property.Secs. 927(a)(2)(B), 993(c)(2)(B). These sections expressly exclude intangible property from the definition of export property. The parenthetical phrase "other than films, tapes, records, or similar reproductions,*89  for commercial or home use" (the parenthetical) limits the unfavorable treatment with regard to copyrights.  5B. THE REGULATIONSSection 1.993-3(f)(3), Income Tax Regs., T.D. 7514, 2 C.B. 266">1977-2 C.B. 266,*90  was issued on October 14, 1977, 6 excluding copyrights in books from export property treatment.  Section 1.993-3(f)(3), Income Tax Regs., provides:     (3) Intangible property. Export property does not include   any patent, invention, model, design, formula, or process,   whether or not patented, or any copyright (other than films,   tapes, records, or similar reproductions,*91  for commercial or home   use), goodwill, trademark, tradebrand, franchise, *243  or other like   property. Although a copyright such as a copyright on a book  *242  does not constitute export property, a copyrighted article (such   as a book) if not accompanied by a right to reproduce it is   export property if the requirements of this section are   otherwise satisfied. However, a license of a master recording   tape for reproduction outside the United States is not   disqualified under this subparagraph from being export property.Section 1.993-3(f)(3), Income Tax Regs., does not explicitly refer to computer software. Consequently, the Commissioner's position with respect to whether computer software qualifies as export property for DISC purposes was later expressed through the following pronouncements: (1) Gen. Couns. Mem. (GCM) 39,449 (Feb. 17, 1983), concluded that mass-marketed software without reproduction rights may qualify as export property under the DISC rules as being akin to a copyrighted book; (2) Tech. Adv. Mem. (TAM) 85-49-003 (Aug. 16, 1985), concluded that standardized, mass-marketed computer*92  software without reproduction rights is section 993(c) export property; and (3) Priv. Ltr. Rul. (PLR) 86-52-001 (Sept. 3, 1986), concluded that exported computer software updates that were not copyrighted would qualify for DISC benefits because the property was sold without reproduction rights. (We recognize that GCM's, TAM's, and PLR's do not have the force of law and are not binding on us. We mention these pronouncements merely to show the manner in which the Commissioner interpreted and/or applied the regulations.)On March 3, 1987, the Secretary promulgated section 1.927(a)-1T(f)(3), Temporary Income Tax Regs., 52 Fed. Reg. 6463 (Mar. 3, 1987) (the temporary regulation), effective for taxable years beginning after December 31, 1984. The preamble to the temporary regulation states, in relevant part:     Section 1.927(a)-1T provides definitions of export property   for purposes of the FSC rules. These definitions parallel in all   important respects the definitions of export property of a DISC   at section 1.993-3. These regulations at section 1.927(a)-   1T(f)(3) provide that export property will*93  include certain   standardized computer software on media that are mass-marketed   without the right to reproduce for external use. * * * [Emphasis   added.]52 Fed. Reg. 6433.The temporary regulation provides:     (3) Intangible property. Export property does not include   any patent, invention, model, design, formula, or process,   whether or not patented, or any copyright (other than films,   tapes, records, or similar reproductions, for commercial or home   use), goodwill, trademark, tradebrand, franchise, or other like   property. Although a copyright such as copyright on a book OR   COMPUTER SOFTWARE does not constitute export property, a   copyrighted article (such as a book OR STANDARDIZED, MASS   MARKETED COMPUTER SOFTWARE) if not accompanied by a right to   reproduce FOR EXTERNAL USE is export property if the   requirements of this section are otherwise satisfied. COMPUTER   SOFTWARE REFERRED TO IN THE PRECEDING SENTENCE MAY BE ON ANY   MEDIUM, INCLUDING, BUT NOT LIMITED TO, MAGNETIC TAPE, PUNCHED   CARDS, DISKS, SEMI-CONDUCTOR CHIPS*94  AND CIRCUIT BOARDS. A   license of a master recording tape for reproduction outside the   United States is not disqualified under this paragraph from   being export property.(The emphasized portions reflect additions or changes from the language of section 1.993-3(f)(3), Income Tax Regs.)Following the promulgation of the temporary regulation, the Commissioner issued the following: (1) PLR 92-100-15 (Mar. 6, 1992) concluded that even though the software therein was not subject to a copyright, the license agreement restricted its use and reproduction, qualifying it as export property; (2) PLR 93-440-02 (May 27, 1993) concluded that a master computer disk provided to distributors, accompanied by a right to reproduce, is not export property; also, "tapes" in the parenthetical refers to audio or video tapes used in the entertainment industry and does not apply to magnetic tapes used in the computer software industry; and (3) TAM 93-44-002 (May 27, 1993) concluded that "computer software conveyed through a licensing agreement that gives the licensee the right to reproduce the software is excluded from the term 'export property'". Also, the*95  technical advice memorandum reflected that the temporary regulation limited the reproduction exclusion of section 927(a)(2)(B) to reproductions used solely in the entertainment industry, stating, in relevant part:     The parenthetical exception in section 927(a)(2)(B) of the   Code and section 1.927(a)-1T(f)(3) of the regulations, which is   identical to and based on the parenthetical exception in section   993(c)(2)(B) should also be interpreted to include only audio or   video tapes used in the entertainment industry and not magnetic   computer software tapes.C. INDUSTRY POSITIONBefore enacting the FSC regime, the Senate Finance Committee received written submissions and held hearings on February 3, 1984. See Hearings on S. 1804 Before the Senate Comm. on Finance, 98th Cong., 2d Sess., Part 2 of 2 (1984). Representatives from the software industry testified *244  that the DISC provisions were unclear as to the treatment of exported computer software copyrights. In this regard, Gerald K. Howard, vice president for taxes, Sperry Corp. (representing several computer, business, and electronics associations), stated:   we ask that*96  a DISC rule that has caused us some difficulty in   the past be modified or clarified, namely that * * * the   definition of qualified export property be revised to include   software. We believe that this will assist in eliminating the   uncertainty that exists in the tax law concerning software.   * * *     We don't believe it was intended for the high technology   industry to suffer a decrease in the tax incentives that are   provided and we ask that software be included in the definition   of export property. * * * [Emphasis added.]Id. at 123. The software industry's request went unheeded.In 1993, software industry representatives again attempted to convince Congress to amend the FSC rules to "clarify" that exports of software qualify for FSC benefits that are available to other exports. Legislation to make such "clarification" was introduced. Hearings on H.R. 63 Before Subcomm. on Select Revenue Measures, House Ways and Means Comm., 103d Cong., 1st Sess., Part 1 of 3 (1993). A software industry representative summarized the industry's position as follows:   The failure to permit exports of computer*97  software to qualify   for FSC treatment is counterproductive and inconsistent with the   U.S. interest in fostering the continued growth of this industry   in the United States. In addition, there is no tax policy reason   for denying exporters of software the tax benefits of the FSC   rules that are available to other U.S. exporters and in   particular the film and record industries * * *. There is a need   for Congress to clarify the original intent of the DISC and FSC   legislation to encourage U.S. exports, including software, in   light of the Treasury Department's temporary FSC regulations.   Therefore, we respectfully request that Congress enact   legislation which would clarify that the definition of FSC   export property includes the license of computer software to   foreign distributors and customers with the right to reproduce.Id. at 644 (statement by James A. Abrahamson, chairman of the board, Oracle Corp., on behalf of the FSC software coalition). In addition, the representative complained that the temporary regulation "adopted a narrow interpretation of the parenthetical exception and denied*98  any FSC benefits for the license of computer software if the license is accompanied by the right to reproduce the computer software." Id. at 643. *245  These hearings did not result in a change to section 927(a)(2)(B).Over the next several years, over 100 members of Congress requested that the Department of the Treasury amend the temporary regulation to explicitly extend FSC benefits to the export of computer software licenses that include reproduction rights abroad. See 141 Cong. Rec. S16,086-S16,087 (daily ed. Oct. 27, 1995) (statement of Sen. Hatch); 140 Cong. Rec. H3428 (daily ed. May 17, 1994) (statement of Rep. Lantos). The Department of the Treasury maintained that an "expansion" of the scope of the FSC rules required legislative action. 140 Cong. Rec. H3428 (daily ed. May 17, 1994) (letter from Secretary of the Treasury Bentsen to Rep. Lantos (May 6, 1994)). Legislation was introduced to expressly include the sale or licensing of computer software for use outside the United States, even when accompanied by a right to reproduce, within the definition of FSC export property. See 141 Cong. Rec. S16,086-S16,087 (daily ed. Oct. 27, 1995). This legislation was not enacted; thus, section*99  927(a)(2)(B) remained intact.D. THE PARTIES' POSITIONSThe threshold question before us is whether copyrights in computer software fall within the parenthetical. According to respondent:     The parenthetical describes the narrow subset of copyright   rights that Congress intended to "save" from the general rule   excluding intangibles from export property. The parenthetical   describes only copyright rights in motion pictures and sound   recordings. The parenthetical was not intended to, and does not,   refer to copyrights fixed on various media without regard to the   nature of the copyrighted content.Thus, respondent maintains that "the parenthetical refers to particular kinds of content fixed on the media that are mentioned in the parenthetical, and any similar media that might be invented in the future." Reading the statute in a restrictive manner, respondent reasons that "The phrase 'similar reproductions' means similar content on other media, not simply any content on similar media." Respondent maintains that regardless of the medium upon which it is fixed, computer software is neither a motion picture nor a sound recording.*100  According to respondent, a computer's *246  functionality distinguishes computer software from motion pictures and sound recordings.On the other hand, petitioner maintains that computer software masters are the same as or similar to motion pictures and sound recording masters. Thus, petitioner asserts that the software masters are "similar reproductions" to motion pictures and sound recordings.Specifically, petitioner claims:   "films, tapes, records" as used in section 927(a)(2)(B) denote   tangible media on which images, sounds, and/or other information   is recorded and stored. These media differ in terms of their   specific physical attributes (e.g., a strip of photosensitive   cellulose acetate, a plastic strip coated with magnetic powder,   a spiral grooved disc). All three types of media, however,   require a machine to read back the recorded content to the   consumer or end user. In other words, they are inherently and   necessarily machine-readable media.Continuing, petitioner posits that the phrase "similar reproductions" (within the purview of the parenthetical) refers to copyrighted work distributed on machine-readable*101  media, existing or emergent, in addition to "films, tapes, and records".To restate the parties' positions: in concluding that copyrights in computer software do not constitute export property, respondent asserts that "films, tapes, and records" are content- specific and that "similar reproductions" refers to "films, tapes, and records" on media that might be invented in the future. Conversely, in concluding that copyrights in computer software constitute export property, petitioner asserts that "films, tapes, and records" are media-specific, denoting the tangible media upon which images, sounds, and/or other information is recorded and stored, and that "similar reproductions" means any information that can be recorded on a recording medium (such as reel-to-reel films, Betamax or VHS videocassettes, DVD's, vinyl records, reel-to-reel tapes, 8-track tapes, cassette tapes, diskettes, hard disk drives, and CD's).*247  E. ANALYSIS1. STATUTESAs a general rule, patents, inventions, copyrights, and other intangibles are not granted export property treatment for purposes of FSC benefits; rather, they are "excluded property". Sec. 927(a)(2)(B). We believe the exception (contained in the parenthetical)*102  to this general rule should be narrowly interpreted.In our opinion, the parenthetical refers to specific kinds of content, not any content placed on machine-readable media, as petitioner maintains. When section 993(c)(2)(B) was enacted in 1971, no one could foresee the future media on which films and sound recordings might be distributed. Because of this unknown, Congress included the phrase "similar reproductions" in the parenthetical."Reproduction" is an exact copy of particular preexisting content fixed on a medium. Blank tapes are not reproductions of each other (but are manufactured). Copyright concerns content, not media. Indeed, a copyright is defined as "A property right in an original work of authorship (such as a literary, musical, artistic, photographic, or film work) fixed in any tangible medium of expression, giving the holder the exclusive right to reproduce, adapt, distribute, perform, and display the work." Black's Law Dictionary 337 (7th ed. 1999); see 17 U.S.C. sec. 102(a) (1988). Clearly, petitioner does more than distribute blank tapes; petitioner's products are sold because of the content on the medium.Were we to accept petitioner's*103  broad interpretation that "similar reproductions" covers all content on machine-readable media, then revenues from the sale or lease of copyrights in practically all products (existing and yet to be invented) would qualify for FSC benefits.The only copyrights Congress affirmatively identified as qualifying for export property treatment were copyrights in motion pictures and sound recordings when it enacted section 993(c)(2)(B) (relating to DISCs) in 1971 and section 927(a)(2)(B) (relating to FSC's) in 1984. The parenthetical in both sections does not explicitly refer to computer software masters. *248  Computer software causes a computer to perform countless functions. Operating systems software makes a general-purpose computer function by controlling (1) the operation of the computer's hardware components, (2) the execution of applications, (3) the sequencing of tasks, and (4) the flow of information within the computer system. When combined with data and the hardware components of a computer system, computer software enables a computer to enter, store, process, and display information, thereby performing specific tasks. Without software, computers cannot function. To illustrate, if*104  an audio CD is placed in the CD drive of a personal computer, it can be played only if a computer program has been loaded into the computer that instructs the computer how to play the CD. An audio CD does not make the computer function; the computer software does. Removal of the audio CD does not remove the ability of the computer to play a different audio CD. Yet if the software is not installed, the audio CD cannot be played.Unlike software, motion pictures and sound recordings do not cause a computer to function. They are played on machines designed to play them (but do not cause the machine to function). The mere fact that sound or video recordings can be digitally represented does not transform them into computer software.Computer software is fundamentally different from motion pictures and sound recordings. Within the purview of the parenthetical, (1) "films, tapes, and records" are content specific, and (2) "similar reproductions" refers to "films, tapes, and records" on media that might be invented in the future. In sum, we hold that copyrights in computer software do not constitute section 927(a) "export property". Support for this holding is found in the temporary regulation*105  to which we now turn our attention.2. INTERPRETATION OF THE TEMPORARY REGULATIONGenerally, temporary regulations have binding effect and are entitled to the same weight as final regulations. See UnionBanCal Corp. v. Commissioner, 113 T.C. 309">113 T.C. 309, 316 (1999); Peterson Marital Trust v. Commissioner, 102 T.C. 790">102 T.C. 790, 797 (1994), affd.  78 F.3d 795">78 F.3d 795 (2d Cir. 1996). We interpret temporary regulations in toto rather than phrase by *249  phrase. See Norfolk Energy, Inc. v. Hodel, 898 F.2d 1435">898 F.2d 1435, 1442 (9th Cir. 1990).The temporary regulation comports with the language of the statute. It succinctly states that, although copyrights do not constitute export property, copyrighted articles, such as computer software, do qualify as long as the article is not accompanied by a right to reproduce outside the United States. Permitting a right to reproduce abroad would facilitate reproduction activity outside the United States. That is not the result intended.The temporary regulation contains four sentences. The first sentence is virtually identical to the language of the statute. It states that intangibles (other than certain copyrights) are not export property. *106  The introductory clause of the second sentence applies the general rule that a copyright is not export property, giving books and computer software as examples of items subject to the general rule (disqualifying intangibles). The second sentence states that a copyrighted article exported without the right to reproduce for external use is export property (so long as the other requirements are met).The third sentence expands upon the second sentence. Read together, the two sentences provide that computer software on any medium (i.e., magnetic tape, punched cards, or disks), if not accompanied by a right to reproduce outside the United States, is export property. By rendering the medium irrelevant, the third sentence distinguishes among copyrights based upon their content.The fourth sentence is identical to the last sentence of section 1.993-3(f)(3), Income Tax Regs. It was therein inserted to address the concern of the sound recording industry that the parenthetical was not written broadly enough to include its industry practices. Specific reference to computer software in the second and third sentences of the temporary regulation would not have been made*107  (in 1987) to contradict the fourth sentence (which was carried over from section 1.993-3(f)(3), Income Tax Regs., to the temporary regulation).According to petitioner, computer software masters are "master recording tapes" (within the purview of the fourth sentence) licensed for reproduction outside the United States, and thus constitute export property. We disagree. Read in *250  context, a "master recording tape" does not include computer software.Because the second sentence interprets the general rule (that copyrights are not export property), "reproduction" in the fourth sentence refers to a copyright transaction described in the second sentence. The fourth sentence emphasizes that sound recording masters fall within the parenthetical and thus are not disqualified by the second sentence. Contrary to petitioner's assertion, the fourth sentence is not "trumped" by the second sentence because the fourth sentence concerns a "master recording tape" whereas the second sentence concerns computer software and books. (It was unnecessary to refer to motion pictures in the fourth sentence because the legislative history reflects that copyrights in motion pictures fall*108  within the exception, and the motion picture industry did not lobby for modification.) Petitioner's interpretation of the fourth sentence would nullify, rather than harmonize with, other provisions of the temporary regulation.In sum, we hold that pursuant to the temporary regulation, copyrighted computer software with a right to reproduce abroad does not qualify as export property.3. VALIDITY OF THE TEMPORARY REGULATIONWe now turn our attention to petitioner's alternative argument that the temporary regulation is invalid.The temporary regulation was promulgated pursuant to the general authority granted to the Secretary by section 7805(a), not pursuant to specific legislative authority. Thus, it is interpretive, see Jackson Family Found. v. Commissioner, 97 T.C. 534">97 T.C. 534 (1991), affd.  15 F.3d 917">15 F.3d 917 (9th Cir. 1994), and should be upheld if it is found to "'implement the congressional mandate in some reasonable manner'", United States v. Cartwright, 411 U.S. 546">411 U.S. 546, 550, 36 L. Ed. 2d 528">36 L. Ed. 2d 528, 93 S. Ct. 1713">93 S. Ct. 1713 (1973) (quoting United States v. Correll, 389 U.S. 299">389 U.S. 299, 307, 19 L. Ed. 2d 537">19 L. Ed. 2d 537, 88 S. Ct. 445">88 S. Ct. 445 (1967)). We defer to a regulation if it is a reasonable and permissible interpretation of the statute. See, *109  e.g., Atlantic Mut. Ins. Co. v. Commissioner, 523 U.S. 382">523 U.S. 382, 389, 140 L. Ed. 2d 542">140 L. Ed. 2d 542, 118 S. Ct. 1413">118 S. Ct. 1413 (1998); National Muffler Dealers Association, Inc. v. United States, 440 U.S. 472">440 U.S. 472, 488-489, 59 L. Ed. 2d 519">59 L. Ed. 2d 519, 99 S. Ct. 1304">99 S. Ct. 1304 (1979).*251 It is not our function to decide what the best or most advisable method would be to implement the Internal Revenue Code. As the Supreme Court stated in United States v. Correll, supra at 307: "Congress has delegated to the Commissioner, not to the courts, the task of prescribing 'all needful rules and regulations for the enforcement' of the Internal Revenue Code." The delegation helps guarantee that the rules will be written by "masters of the subject." United States v. Moore, 95 U.S. 760">95 U.S. 760, 763, 24 L. Ed. 588 (1877).In determining whether the Secretary's interpretation of a statute is a reasonable one, rather than the best or only one, see Atlantic Mut. Ins. Co. v. Commissioner, supra, we are not at liberty to strike down the regulation even if the taxpayer offers a more attractive statutory interpretation, see United States v. Vogel Fertilizer Co., 455 U.S. 16">455 U.S. 16, 26, 70 L. Ed. 2d 792">70 L. Ed. 2d 792, 102 S. Ct. 821">102 S. Ct. 821 (1982); Brown v. United States, 890 F.2d 1329">890 F.2d 1329, 1338 (5th Cir. 1989).The parties*110  agree that the standard in National Muffler Dealers Association, Inc. v. United States, supra at 477, 7 is appropriate in this case. By applying that standard, we hold that the temporary regulation is valid. Our holding is based upon the following.*111  (1) The temporary regulation harmonizes 8 with the purpose of the statute by specifically excluding intangibles from the definition of export property. The purpose of the DISC/FSC provisions was to increase U.S. exports and U.S. jobs by excluding from Federal income tax certain property sold by an FSC or a DISC that was produced, manufactured, or created in the United States. See Staff of Joint Comm. on Taxation, General Explanation of the Tax Reform Act of 1976, at 290-291 (J. Comm. Print 1976). The temporary regulation allows computer software to be entitled to this exclusion, as *252  long as the software is not accompanied by a right to reproduce abroad.On the other hand, exporting a computer software master with a right to reproduce abroad sends adaptation, localization, *112  and manufacturing jobs offshore. Thus, granting FSC benefits to copyrighted computer software with the right to reproduce abroad would undermine the basic policy of withholding tax incentives from export transactions that create manufacturing or production jobs overseas.Petitioner claims that because computer software involves a creative industry where important jobs are performed in the United States, it belongs in the parenthetical. Respondent posits that the question is not whether jobs are being performed in the United States but rather whether jobs that also could be performed in the United States are moved offshore because copyrights and other intangibles are exported under license. We agree with respondent.(2) The temporary regulation reflects Congress' decision not to expand export property treatment for intangibles beyond copyrights in motion pictures and sound recordings. The 1976 and 1982 amendments to the DISC provisions reflected Congress' continuing concern with the cost and revenue effects of the DISC regime. Despite pleas from the representatives of the software industry for a change in the statutory language to include computer software as export property, section*113  993(c)(2)(B) was reenacted 9 as section 927(a)(2)(B) without the requested inclusion, apparently on the basis that the requested change would not be revenue neutral and that U.S. jobs would be moved offshore. See TSR, Inc. & Sub. v. Commissioner, 96 T.C. 903">96 T.C. 903, 916-917 (1991). Had Congress desired to make FSC benefits available to computer software copyrights in 1984, it would have specifically done so. See, e.g., Central Bank v. First Interstate Bank, 511 U.S. 164">511 U.S. 164, 184-188, 128 L. Ed. 2d 119">128 L. Ed. 2d 119, 114 S. Ct. 1439">114 S. Ct. 1439 (1994); United States v. Riverside Bayview Homes, Inc., 474 U.S. 121">474 U.S. 121, 137, 88 L. Ed. 2d 419">88 L. Ed. 2d 419, 106 S. Ct. 455">106 S. Ct. 455 (1985). Congress' inaction reflects its intent not to grant export property treatment to computer software copyrights. The temporary regulation followed Congress' lead.*114 *253 (3) Congress was aware of the temporary regulation, its treatment of computer software, and the debate thereon. Congress had the opportunity to amend the statute in light of the temporary regulation. See Perkin-Elmer Corp. & Subs. v. Commissioner, 103 T.C. 464">103 T.C. 464, 480 (1994). But it did not do so, and the inference of congressional approval is strong when legislative history contains some indication that Congress was aware of and approved the administrative construction. See Central Bank v. First Interstate Bank, supra 511 U.S. at 184-188.(4) The Commissioner has consistently denied export property treatment for computer software when accompanied by the right to reproduce outside the United States. As early as the comment period leading up to the issuance of section 1.993-3(f)(3), Income Tax Regs., and the accompanying technical memorandum, see supra note 6, software industry representatives sought a regulation that would include computer software in the parenthetical. The Commissioner considered but rejected the industry's position, as evidenced by the omission of computer software from section 1.993-3(f)(3), Income Tax Regs.*115  The Commissioner again rejected the industry's position in the temporary regulation by explicitly excluding computer software.(5) Invalidating the temporary regulation would eradicate the need for "copyrights" to appear in section 927(a)(2)(B) because most copyrights would qualify. If the parenthetical were to be expanded so as to be based upon the type of medium on which a copyrighted work can be mastered, then copyrights in books would qualify.In sum, the temporary regulation represents a "reasonable accommodation of the competing interests of fairness, administrability, and avoidance of abuse." Atlantic Mut. Ins. Co. Commissioner, 523 U.S. at 383. We believe that the temporary regulation is a reasonable and permissible interpretation of section 927(a) and harmonizes with the language, purpose, and legislative history of the statute.4. FINAL MATTERSIn reaching our conclusions, we have considered all arguments raised by the parties. For the sake of completeness, we *254  now discuss two arguments that heretofore have not been addressed.(1) The parties disagree as to whether the royalties at issue were paid solely for the exploitation of copyright rights, as petitioner*116  maintains, or for patents, trademark, and trade secrets, in addition to copyrights rights, as respondent maintains. Petitioner argues that assuming arguendo the royalties it received from the OEM's and CFC's were for various types of intellectual property, the payment for rights other than copyrights was de minimis.In light of our holding above that computer software masters do not fall within the parenthetical, we conclude that it is not necessary to decide this issue.(2) Petitioner maintains that we should interpret the parenthetical in the same manner as the Court of Appeals for the Ninth Circuit (the court to which an appeal in this case would lie) interpreted the phrase "books, magazines, periodicals, films, video tapes, or other matter" for purposes of 18 U.S.C. sec. 2252(a)(4)(B) in United States v. Lacy, 119 F.3d 742">119 F.3d 742 (9th Cir. 1997). In that case, the Court of Appeals interpreted "other matter" as follows:   "matter" is the physical medium that contains the visual   depiction -- in this case, the hard drive of Lacy's computer and   the disks found in his apartment. * * * "* * * a word is   understood by the*117  associated words, * * * a general term   following more specific terms means that the things embraced in   the general term are the same kind as those denoted by the   specific terms." * * * Here, the word "matter" appears at the   end of the list "books, magazines, periodicals, films, [and]   video tapes," all of which are physical media capable of   containing images. [Citations omitted.]Id. at 748.Lacy was a criminal case. The issue involved therein was whether an individual computer graphics file is "other matter" pursuant to 18 U.S.C. sec. 2252(a)(4)(B). The defendant was charged with possessing child pornography; he had downloaded computerized visual depictions of child pornography to his computer. The statute in question made it a crime to possess "3 or more books, magazines, periodicals, films, video tapes, or other matter" containing the offending depictions.  18 U.S.C. 2252(a)(4)(B). The Court of Appeals held that because "matter" appeared at the end of a list of physical media capable of containing images, "other matter" containing any visual depiction of a minor engaging*118  in sexually *255  explicit conduct means a physical medium that contains visual depiction.  United States v. Lacy, supra at 748; accord United States v. McKelvey, 203 F.3d 66">203 F.3d 66 (1st Cir. 2000); see also United States v. Dauray, 215 F.3d 257">215 F.3d 257 (2d Cir. 2000); cf.  United States v. Vig, 167 F.3d 443">167 F.3d 443, 448 (8th Cir. 1999); United States v. Hall, 142 F.3d 988">142 F.3d 988, 999 (7th Cir. 1998).Petitioner's reliance on Lacy is misplaced. Lacy construed different words, within a different statute, in a different context. It is irrelevant to the issue before us.5. CONCLUSIONComputer software does not come within the purview of the parenthetical. Accordingly, we hold that copyrights in computer software masters are not export property for purposes of determining section 924 FTGR's.To reflect the foregoing and the parties' concessions,Decision will be entered under Rule 155.  Footnotes1. Pursuant to the foreign sales corporation provisions (secs. 921 through 927), a domestic corporation may receive favorable tax treatment on a portion of its profits from international sales of its U.S.-made products by selling/leasing such products through a foreign corporate subsidiary (the foreign sales corporation). Specifically,(1) That portion of the foreign sales corporation's income (known as exempt foreign trade income) is not subject to U.S. taxation in the hands of the foreign sales corporation;(2) the domestic corporation may deduct the commission paid to the foreign sales corporation based upon the amount the foreign sales corporation reports as foreign trade gross receipts (using certain administrative pricing rules); and(3) the domestic corporation can exclude dividend distributions from its foreign subsidiary (e.g., the foreign sales corporation) that are attributable to the foreign sales corporation's exempt foreign trade income.↩2. Shrink-wrap packaging consisted of packing the software- loaded diskettes with manuals and other printed materials in shrink- wrapped boxes bearing graphics, product information, trademark registrations, trade names, and other trade dress. The warehousing operation consisted of storing and shipping the shrink-wrapped software packages.↩3. On Feb. 24, 2000, the World Trade Organization (WTO) appellate body upheld an October 1999 WTO panel ruling that the U.S. foreign sales corporation (FSC) tax regime is essentially an export subsidy in contravention of WTO rules. The panel recommended that the United States comply with the WTO ruling by Oct. 1, 2000, or face the prospect of European Union retaliation.In May 2000, the United States proposed to the European Union an FSC replacement system, with tax benefits generally applying to foreign income from all foreign sales, rentals, and leases, regardless of whether goods are manufactured in the United States or abroad. The European Union rejected this proposal, maintaining that the system would continue to make tax benefits contingent upon exports.As of the release date of this Opinion, H.R. 4986, 106th Cong., 2d Sess. (2000), the FSC Repeal and Extraterritorial Income Exclusion Act of 2000, is under consideration in order to bring the U.S. export tax regime into conformity with the WTO ruling.↩4. The parties have stipulated that for purposes of this case, petitioner's software development in the United States satisfied the manufacture or production requirement of sec. 927(a)(1)(A)↩.5. The Taxpayer Relief Act of 1997, Pub. L. 105-34, sec. 1171, 111 Stat. 788, 987, amended sec. 927(a)(2)(B). As a result, copyrights of computer software are explicitly referred to as not being excluded property (i.e., such copyrights qualify as export property). The amendment applies to gross receipts from computer software licenses attributable to periods after 1997, in tax years ending after Dec. 31, 1997.The conference report accompanying the Taxpayer Relief Act of 1997 states that no inference is intended as to the qualification of computer software licensed for reproduction abroad as export property under the pre-1997 law. See H. Conf. Rept. 105-220, at 636 (1997), 1997-4 C.B. (Vol. 2) 1457, 2106. In reaching our conclusions, we have adhered to this pronouncement.↩6. On Oct. 12, 1977 (2 days before sec. 1.993-3(f)(3), Income Tax Regs., was issued), the Acting Commissioner of the Internal Revenue Service sent a memorandum to the Assistant Secretary of the Treasury recommending approval of sec. 1.993-3(f)(3), Income Tax Regs.↩, and attached a technical memorandum in support thereof. The technical memorandum recognized that: (1) The parenthetical described a limited category of copyright rights; and (2) sound recording copyrights fell within the limited category of copyrights saved by the parenthetical.7. National Muffler Dealers Association, Inc. v. United States, 440 U.S. 472">440 U.S. 472, 477, 59 L. Ed. 2d 519">59 L. Ed. 2d 519, 99 S. Ct. 1304">99 S. Ct. 1304 (1979), states, in pertinent part:     In determining whether a particular regulation carries out   the congressional mandate in a proper manner, we look to see   whether the regulation harmonizes with the plain language of the   statute, its origin, and its purpose. A regulation may have   particular force if it is a substantially contemporaneous   construction of the statute by those presumed to have been aware   of congressional intent. If the regulation dates from a later   period, the manner in which it evolved merits inquiry. Other   relevant considerations are the length of time the regulation   has been in effect, the reliance placed on it, the consistency   of the Commissioner's interpretation, and the degree of scrutiny   Congress has devoted to the regulation during subsequent re-   enactments of the statute. [Citations omitted.]↩8. Petitioner acknowledges that, in the event we hold that the parenthetical is restricted to motion pictures and sound recordings (as we have), respondent's construction of the temporary regulation harmonizes with the statute's plain meaning.↩9. The 1984 FSC legislation replaced many of the tax rules that had been applicable to DISCs. DISCs were not abolished; however, their tax benefits were limited, and an interest charge on tax- deferred amounts was imposed on DISC shareholders. See Deficit Reduction Act of 1984, Pub. L. 98-369, sec. 802(b), 98 Stat. 494, 997.↩